              Case 2:18-cr-00158-RSM Document 106 Filed 12/10/20 Page 1 of 2




 1                                                         The Honorable Ricardo S. Martinez
 2
 3
 4
 5
 6
                                UNITED STATES DISTRICT COURT
 7                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 8
 9
          UNITED STATES OF AMERICA,                      NO. CR18-158 RSM
10
                               Plaintiff,
11                                                      ORDER GRANTING MOTION TO
                                                        SEAL EXHIBITS A AND B TO
12
                                                        GOVERNMENT’S RESPONSE TO
                          v.
13                                                      DEFENDANT’S MOTION FOR
                                                        COMPASSIONATE RELEASE
14
          ANTHONY COLBERT,                              PURSUANT TO 18 U.S.C.
15                                                      § 3582(c)(1)(A)
                               Defendant.
16
17
             This matter has come before the Court on the motion to seal Exhibits A and B to
18
     Government’s Response to Defendant’s Motion for Compassionate Release Pursuant to 18
19
     U.S.C. § 3582(c)(1)(A). The Court has reviewed the motion and records in this case and
20
     finds there are compelling reasons to permit the filing under seal of the Exhibits A and B
21
     to Government’s Response to Defendant’s Motion for Compassionate Release Pursuant to
22
     18 U.S.C. § 3582(c)(1)(A), due to the sensitive information contained therein.
23
     //
24
     //
25
     //
26
     //
27
     //
28
      Sealing Order                               -1                     UNITED STATES ATTORNEY
                                                                        700 STEWART STREET, SUITE 5220
      United States v. Colbert, CR18-158 RSM
                                                                          SEATTLE, WASHINGTON 98101
                                                                                (206) 553-7970
             Case 2:18-cr-00158-RSM Document 106 Filed 12/10/20 Page 2 of 2




 1         IT IS HEREBY ORDERED that Exhibits A and B to Government’s Response to
 2 Defendant’s Motion for Compassionate Release Pursuant to 18 U.S.C. § 3582(c)(1)(A)
 3 be filed under seal.
 4         DATED this 10th day of December, 2020.
 5
 6
 7
 8                                            A
                                              RICARDO S. MARTINEZ
 9                                            CHIEF UNITED STATES DISTRICT JUDGE
10
11 Presented by:
12
   /s/ Amy Jaquette
13 AMY JAQUETTE
14 Assistant United States Attorney
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     Sealing Order                              -2                  UNITED STATES ATTORNEY
                                                                   700 STEWART STREET, SUITE 5220
     United States v. Colbert, CR18-158 RSM
                                                                     SEATTLE, WASHINGTON 98101
                                                                           (206) 553-7970
